Title: To John Adams from Robert Morris, 5 November 1783
From: Morris, Robert
To: Adams, John


          Sir
            Office of Finance 5th: Novr. 1783
          I am honored with your Excellency’s favor, of the twenty eighth of July, from Amsterdam; for which I pray you to accept my Acknowlegements. I am perfectly in Sentiment with you, that it is best to avoid Governmental Interference in the Affair of our Loan. If there were no other Reason, I should not like the Demand of grateful Acknowlegement which would be erected on that Foundation. We hear enough already of our National Obligations, and I most heartily wish, for my own Part, that we could at once acquit them all, even to the uttermost farthing; for I seriously beleive that both Nations and Individuals, generally, prove better friends when no Obligations can be charged, nor Acknowlegements and Retributions claimed on either Side.—
          I am also very strongly in Opinion with you that Remittances from this Country would greatly uphold our Credit in Europe, for in Mercantile Life nothing vivify’s Credit like Punctuality and Plentiousness of Remittance. The Plan you propose to obtain them, might also be attended with some good Consequences, but there are Impediments in the Way of it’s Success, which it would be tedious to Detail, and which indeed you could not be so perfectly Master of without being on the Spot. I shall not therefore go into that Matter at present, and the more especially as we have now good Hopes that the Plan of Congress will be adopted by the States— Last Evening, I received advice that Massachusetts had acceded; and I have a double Pleasure in announcing this to you, as they certainly would not have come in but for the Sentiments contained in your Letters. Let me then, my dear Sir, most heartily congratulate you on those virtuous Emotions which must swell your Bosom at the Reflection that you have been the able, the useful, and (what is above all other Things) the honest Servant of a Republic indebted to you in a great Degree for her first Efforts at independent Existence— That you may long live to enjoy these pleasing Reflections which flow from the Memory of an Active and beneficial Exercise of Time and Talents, is the sincere Wish of / Your most Obedient / and / Humble Servant
          Robt Morris
        